Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-23 are currently pending. 
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on May 23, 2022 is acknowledged. Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.  Claims 1-19 are currently under examination.
Specification
3.	The use of the term Magni-phi® and Provia Prime™, which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or a product of nature) without significantly more.  The claims are directed to naturally occurring bacteria.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   Additional elements of a food acceptable or pharmaceutically acceptable carrier are recited.  However, none of these items alter the way in which Bacillus subtilis, B. licheniformis, B. amyloliquefaciens and B. coagulan functions and they themselves do not have any functional differences than their natural counterparts.
 	Claim 5  requires a carrier for preparation of their composition whose broadest reasonable interpretation (BRI) relates to a pharmaceutical acceptable, which then would  read on water.
Claim 6-7  requires an additional component ,  whose broadest reasonable interpretation (BRI) relates to any components and thus could also read  pharmaceutical acceptable, which then would  read on water.
Claim 9  requires that the additional component comprises mineral clay, which is a natural material with plastic properties 
Claim 11 requires, in part, ..comprising …vitamins, which are present in minute amounts in natural foodstuffs.
Claim 8 and 12 requires the additional component to comprise Yucca and Quillaja. The specification teaches at paragraph 0045 that saponin is a class of chemical compounds, one of many secondary metabolites found in natural sources. Saponins are found in particular abundance in various plant species, such as quillaja and yucca. 
Claims 13-15 recite in part a composition that comprises the naturally occurring bacteria and an animal feed. The additional elements as identified are not sufficient to amount to significantly more than the judicial exception because there is no indication that the additional element changes any structural or functional features of the judicial exception; thus, all components function as they would individually.  
Further, as it pertains to the claims mentioned here, the mere mixture or aggregation of products, natural or not, does not structurally and/or functionally change the nature-based product from what exists in the environment and that in order to be eligible, every embodiment within the broadest reasonable interpretation of the claim must be eligible.  Thus, taken alone, the additional element does not amount to significantly more than the above identified judicial exceptions.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually because the additional element(s) are recited at a high level of generality and are well-understood, routine, conventional activities already engaged in by the scientific community. Consequently, the additional element(s) are not sufficient to make the judicial exception eligible for patent protection.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mclean et al., WO 2018/148563 A1; Filed: 2/9/17.
Independent claim 1 is drawn to a composition, comprising a Bacillus combination comprising from 25% to 50% Bacillus subtilis, from 30% to 65% Bacillus licheniformis, from 5% to 30% Bacillus amyloliquefaciens and from greater than zero to 15% Bacillus coagulans, in amounts relative to each other.
Mclean et al. disclose compositions comprising a Bacillus combination comprising Bacillus subtilis, Bacillus licheniformis, Bacillus amyloliquefaciens and Bacillus coagulans. In certain embodiments the probiotic comprises from 25% to 75% Bacillus amyloliquefaciens and from 75% to 25% in total of Bacillus subtilis and Bacillus licheniformis (see page 13, lines 11-15; meeting limitations of claim 1-2, 4).  The Office takes the position that with 3 (subtilis, licheniformis, amyloliquefaciens) Bacillus strains being between 25-75% that the remaining Bacillus coagulans could be from greater than zero to 15%. Moreover, Mclean discloses that the composition can be a dry, free-flowing powder suitable for direct inclusion into a commercially available feed or food product or as a supplement to a total mixed ration or diet (see page 15, lines 26-30; meeting limitations of  claims 3 and 14).  
Mclean discloses that their composition may include one or more additional components selected from silica, mineral clay, glucan, mannans, endoglucanhydrolase, copper salt and others (see page 11, lines 22-30; meeting limitations of claims 6-7, 9-11). The composition may comprise a carrier, a vitamin as well as Yucca schidigera and Quillaja Saponaria (see page 12, lines 1-2, 25 and 30; meeting limitations of claims 5 and 7-8). Lastly, Mclean discloses that the composition can be administered to animals that are raised for animal consumption (see page 20, lines 3-4; inherently meeting limitations of claim 15 (poultry)).
As it pertains to claim 13, by Applicant’s definition, the bacteria of the instant case provides a beneficial effect on an animal and thus is a direct fed microbial.
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

6.	Claim(s) 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Showell et al., US 2017/0121198 A1; Filed: 11/2/15.
Independent claim 1 is drawn to a composition, comprising a Bacillus combination comprising from 25% to 50% Bacillus subtilis, from 30% to 65% Bacillus licheniformis, from 5% to 30% Bacillus amyloliquefaciens and from greater than zero to 15% Bacillus coagulans, in amounts relative to each other.
Showell et al. disclose a mixture of Bacillus that includes about 10-50% Bacillus subtilis by weight (e.g., about 10%, about 15%, about 20%, about 25%, about 30%, about 35%, about 40%, about 45%, or about 50% by weight). The Bacillus mixture includes about 10-50% Bacillus amyloliquefaciens by weight (e.g., about 10%, about 15%, about 20%, about 25%, about 30%, about 35%, about 40%, about 45%, or about 50% by weight). The Bacillus mixture includes about 10-50% Bacillus licheniformis by weight (e.g., about 10%, about 15%, about 20%, about 25%, about 30%, about 35%, about 40%, about 45%, or about 50% by weight) (see paragraph 0045). A preferred composition includes only microorganisms from the species Bacillus subtilis, Bacillus amyloliquefaciens, Bacillus licheniformis, Bacillus pumilus, Bacillus megaterium, Bacillus coagulans, or Paenibacillus polymyxa (see paragraph 0056; meeting limitations of claims 1-2, 5). Lastly, the composition comprises a carrier (see claim 9; meeting limitation of claim 5).
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mclean et al., WO 2018/148563 A1; Filed: 2/9/17.
Independent claim 1 is drawn to a composition, comprising a Bacillus combination comprising from 25% to 50% Bacillus subtilis, from 30% to 65% Bacillus licheniformis, from 5% to 30% Bacillus amyloliquefaciens and from greater than zero to 15% Bacillus coagulans, in amounts relative to each other.
Mclean et al. teach compositions comprising a Bacillus combination comprising Bacillus subtilis, Bacillus licheniformis, Bacillus amyloliquefaciens and Bacillus coagulans. In certain embodiments the probiotic comprises from 25% to 75% Bacillus amyloliquefaciens and from 75% to 25% in total of Bacillus subtilis and Bacillus licheniformis (see page 13, lines 11-15; meeting limitations of claim 1-2, 4).  The Office takes the position that with 3 (subtilis, licheniformis, amyloliquefaciens) Bacillus strains being between 25-75% that the remaining Bacillus coagulans could be from greater than zero to 15%. Moreover, Mclean teaches that the composition can be a dry, free-flowing powder suitable for direct inclusion into a commercially available feed or food product or as a supplement to a total mixed ration or diet (see page 15, lines 26-30; meeting limitations of  claims 3 and 14).  
Mclean teaches that their composition may include one or more additional components selected from silica, mineral clay, glucan, mannans, endoglucanhydrolase, copper salt and others (see page 11, lines 22-30; meeting limitations of claims 6-7, 9-11). The composition may comprise a carrier, a vitamin as well as Yucca schidigera and Quillaja Saponaria (see page 12, lines 1-2, 25 and 30; meeting limitations of claims 5 and 7-8). Lastly, Mclean teaches that the composition can be administered to animals that are raised for animal consumption (see page 20, lines 3-4; inherently meeting limitations of claim 15 (poultry)).
As it pertains to claim 13, by Applicant’s definition, the bacteria of the instant case provides a beneficial effect on an animal and thus is a direct fed microbial.

Mclean does not specifically teach their feed composition comprises 1.2x105 to 4x105 CFU Bacillus subtilis per gram of feed as recited in claim 16; that their feed composition comprises 1.2x105 to 4x105 CFU Bacillus licheniformis per gram of feed as recited in claim 17; nor does it teach that their feed composition comprises from 0.01 pound to 1 pound of the Bacillus combination per ton of feed, as recited in claim 18; or that their feed composition comprises from 100ppm to 500ppm of a second composition comprising Yucca schidigera and Quillaja Saponaria, per ton of feed.
It would have been obvious before the effective filing date of the presently claimed invention to be able to determine the colony forming units of the Bacillus strains as claimed to be administered as well as the amount of Yucca schidigera and Quillaja Saponaria, per ton of feed because these are variables which are well within the ordinary skill in the art, routine and it would be within experimental parameters to administer 1.2x105 to 4x105 CFUs as well as 100ppm to 500ppm of a second composition comprising Yucca schidigera and Quillaja Saponaria, per ton of feed.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Accordingly, the subject matter of claims 16-19 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
	Conclusion
8. 	No claim is allowed.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bafundo WO 2015/179840; Forsberg WO 2018/049243. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        
October 7, 2022
/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645